DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 17 November 2021 has been entered.  Claims 59 and 60 are new.  Claims 24-27, 29-48, 50-52, 54, 55, 59 and 60 are pending.
The previous rejection of claims 24-27, 29-48, 50-52 and 54 under 35 U.S.C. 112, first and second paragraph have been withdrawn considering Applicants amendment filed 17 November 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 requires the edible filling of claim 24 consists of (a) between 5%-30% by filling weight of protein containing solids, (b) between 25%-50% by filling weight of fat-containing carrier, (c) between 3-25% by filling weight of starch (d) between 1.5%-5% lecithin and (d) the balance sugar.” 
It is not clear how the composition of claim 24, from which claim 35 depends, can be directed to a composition “consisting essentially of” protein-containing solids, fat-containing carrier, starch and lecithin but not sugar.  Sugar is required by claim 35.  Since the transitional 
Claim 36 requires “[t]he edible filling of claim 34, further comprising between 20% to 50% sugar by weight filling.  It is not clear how the composition of claim 24, from which claim 36 depends, can be directed to a composition “consisting essentially of” protein-containing solids, fat-containing carrier, starch and lecithin but not sugar.  Sugar is required by claim 36.  Since the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials and those that do not materially affect the basic and novel characteristics of the claimed invention, it is not clear how claim 36 requires sugar if it is not considered a material that effects the basic and novel characteristics of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 24-27, 30, 32, 33, 36, 38, 40, 41, 43, 45, 47, 48, 51, 54 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambino et al. (US 2002/0039612) as evidenced by Engelen et al. (“Relating particles and texture perception” – Physiology & Behavior, 86 (2005, pp. 11-117).
Regarding claims 24, 25, 27, 30, 32, 33, 36, 38, 40, 41, 43, 45, 47, 48, 51 and 54, Gambino et al. disclose a cheese waffle filling comprising 0-10% by weight powdered dairy cream, 0-10% by weight egg, 5-30% by weight fat, 0.5-5% by weight starch and 0-1% by weight emulsifier, including lecithin, and 10-50% by weight sweetener including sucrose (i.e. sugar) ([0022], [0027], [0065]/Example 3).
Given Gambino et al. disclose powdered dairy cream, i.e. protein containing solids, intrinsically the solids would be composed of protein from milk.  Moreover, given Gambino et al. disclose eggs (i.e. protein) broadly, since eggs are known to be used in powdered form, it 
Gambino et al. disclose wherein the starch is chosen from, but is not limited to, rice starch, wheat starch, tapioca starch, potato starch, arrowroot starch, maize starch, oat starch and mixtures thereof  ([0024]).
Gambino et al. does not disclose a filling that requires preservative.  In general, Gambino et al. disclose antimicrobial steps include, for example, cold temperature storage, heat sterilization, aseptic packaging, chemical preservatives, or combinations of these steps ([0016]).  While Gambino et al. disclose a cheese filled waffle comprising from 0.5 to 1% antimycotic preservative, the reference clearly disclose other forms of antimicrobial control could be applied as set forth in paragraph [0016].  
While Gambino et al. disclose a soft filling comprising 1% lecithin, it is the examiner's position that the instantly claimed amount of at least 1.5% and that taught by Gambino et al. are so close to each other that one would expect them to have the same properties.  As set forth in MPEP 2144.05 I, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Given Gambino et al. disclose emulsifier, i.e. lecithin, in a composition substantially similar to that presently claimed, it necessarily follows that the lecithin would function both as an emulsifier and humectant.
Gambino et al. disclose wherein the filling comprises fat including vegetable oil or partially hydrogenated vegetable oil ([0025]).

While Gambino et al. disclose dairy cream (i.e. protein containing solids) and egg protein (i.e. protein containing solids), the reference is silent with respect to particle size.  
As evidenced by Engelen et al. the presence of particles in food may affect the perception of sensory attributes (Abstract).  Engelen et al. teach that perceived particle size is known to be negatively correlated with perceived roughness (Abstract). 
Given particle size is known to contribute to the perceived texture of a food product, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adjusted, in routine processing, the particle size of the protein-containing particles in the filling of Gambino et al. to obtain a cheese filling with the desired texture characteristics.
Given Gambino et al. disclose a filling composition substantially similar to that presently claimed, having a water activity level as presently claimed, intrinsically the filling would exhibit the claimed shelf life and viscosity.
Moreover, given Gambino et al. disclose an emulsifier (i.e. lecithin) in an amount and starch in a ratio, with respect to fat-containing carrier, similar to that presently claimed, it necessarily follows that the emulsifier would be in amount greater than needed for emulsification and excess emulsifier in the filling would be available in the filling to absorb water (i.e. the emulsifier, lecithin, is a humectant) and the starch would be in an amount that absorbs fat remaining after suspension of the particles of protein. 
Specifically, regarding claim 24, given Gambino et al. disclose a filling with a water activity level of less than or equal to 0.95 ([0009]), and since Gambino et al. disclose a filling comprising at least the claimed ingredients, the additional filling ingredients disclosed by see MPEP §2111.03 III).
Regarding claims 26 and 55, Gambino et al. disclose all of the claim limitations as set forth above.  Given Gambino et al. disclose lecithin generally, it would have been obvious to one of ordinary skill in the art to have used lecithin from any source, including soy lecithin, and arrive at the present invention.
Regarding claims 31 and 52, Gambino et al. disclose all of the claim limitations as set forth above.  Gambino et al. disclose a batter-based outer casing material surrounding the filling material (Abstract, Figures 1-2, [0009]).

Claims 29, 34, 37, 39, 42, 44, 46 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambino et al. (US 2002/0039612) as evidenced by Engelen et al. (“Relating particles and texture perception” – Physiology & Behavior, 86 (2005, pp. 11-117) as applied to claim 47, and further in view of Rees (“Thickeners-A guide to the starches that make pie fillings, sauces and gravies gel”, fine Cooking, Issue 81, December 2008, https://www.finecooking.com/article/thickeners, downloaded 11 May 2021).
Regarding claims 29, 34, 37, 39, 42, 44, 46 and 50, Gambino et al. disclose all of the claim limitations as set forth above.  Gambino et al. disclose a cheese waffle filling comprising 0.5-5% by weight starch wherein the starch is chosen from, but is not limited to, rice starch, wheat starch, tapioca starch, potato starch, arrowroot starch, maize starch, oat starch and mixtures thereof ([0024]).  Gambino et al. does not disclose wherein the starch is a flour.
Rees teaches starches are known to be used in fillings and sauces to thicken (Introduction).  Rees teaches that starch granules, when heated in liquid, swell and absorb water 
Gambino et al. and Rees are combinable because they are concerned with the same field of endeavor, namely, the use of starch in edible fillings.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have used any type of starch containing flour, including those having a mesh size of at least 30 mesh, as a source starch in the waffle filling of Gambino et al. because flour is a known substitute for starches used in food for thickening.  
Response to Arguments
Applicants’ arguments filed 17 November 2021 have been fully considered but they are not persuasive. 
Applicants submit that in contrast to amended claim 24, “Gambino is directed to a filling having 5-40% moisture for a baked toastable freezer stable waffle that is formulated to act as a moisture sink that has a moisture activity level so moisture in an outer waffle casing material having 30-65% moisture will migrate into the filling when frozen and not the other way around.” 
Here, Gambino et al. disclose a composition comprising the claimed components.  There is no limitations requiring the claimed edible filling composition comprises a specified amount of water or that the moisture content disclosed by Gambino et al. would materially affect the basic and novel characteristics of the claimed invention.
Applicants explain that because of these high moisture contents, the filling also is formulated with preservatives in the form of antimycotic preservatives. 

Applicants submit “[b]ecause the filling of Gambino is formulated with gums, humectants different than emulsifiers, and preservatives, Gambino fails to establish nor maintain prima facie obviousness of amended claim 24.”  
Here, there is no evidence on the record demonstrating how the additional components disclosed by Gambino et al. would materially affect the basic and novel characteristics of the claimed invention.
Applicants argue Gambino et al. does not recognize the criticality of the claimed “at least 1.5% lecithin.”  In fact, Applicants note “Gambino discloses humectants different than lecithin that include “glycerin, sorbitol, fructose, propylene glycol, and mixtures thereof.” 
MPEP 2144.05 III states Applicants can rebut a prima facie case of obviousness by showing the criticality of the range.  Applicants have not met their burden.  In other words, there is no evidence showing the criticality of the lower claimed value of at least 1.5% for lecithin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner




/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759